Citation Nr: 0115502	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  93-08 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran served on active duty from March 1972 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In March 1997, the Board denied service connection for a 
psychiatric disorder, to include a post-traumatic stress 
disorder (PTSD).  The veteran appealed to the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, herein "Court").  In an April 
1999 Order, the Court vacated the March 1997 decision of the 
Board, and, in so doing, remanded the case to the Board for 
action consistent with a March 1999 Joint Motion.

In September 1999, the Board remanded the case to the 
Regional Office (RO) for additional development.  The 
requested development was completed and the RO returned the 
case to the Board.  In August 2000, the Board denied the 
claim.  The veteran appealed to the Court.  While the matter 
was awaiting Court action, the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (herein 
"VCAA") became law.  VA proposed a Joint Remand to return 
the case to the Board to assure compliance with the VCAA.  
The veteran and his attorney did not oppose the motion.  In 
December 2000, the Court granted the unopposed motion and 
vacated the Board's August 2000 decision.  The matter was 
returned to the Board.  


REMAND

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.

The VCAA emphasizes the responsibility of VA to obtain 
Federal records.  VCAA, to be codified at 38 U.S.C. 
§ 5103A(c)(3).  A VA clinical note dated in September 1998 
shows the veteran stated that he had been receiving Social 
Security benefits for 18 years.  In light of his age, he may 
well have been found to be entitled to disability benefits by 
the Social Security Administration (SSA) and there may be 
medical records concerning the veteran in the possession of 
the SSA.  The Court has repeatedly emphasized the need for VA 
to obtain and consider medical records utilized by the SSA.  
See Waddell v. Brown, 5 Vet. App. 454 (1993); Murincsak v. 
Derwinski, 2 Vet. App. 363, 371-2 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  VA must insure that any 
pertinent SSA records are obtained.

The VCAA also requires VA to notify the veteran of 
unsuccessful attempts to obtain evidence and to solicit the 
veteran's help in obtaining needed evidence.  VCAA, to be 
codified at 38 U.S.C. § 5103A(b).  The March 1999 Joint 
Motion for Remand noted that the veteran gave sworn testimony 
at his October 1992 personal hearing that doctors at the 
Fayetteville VA Medical Center (VAMC) had diagnosed PTSD.  He 
indicated that he had taken the "Mississippi" test and had 
scored high enough to be classed as having PTSD.  The March 
1997 decision of the Board was vacated and the matter 
remanded primarily to obtain records of the "Mississippi" 
test and the diagnosis of PTSD in the Fayetteville VAMC 
records.  The Fayetteville VAMC records were obtained.  In a 
very thorough December 1999 supplemental statement of the 
case, the RO listed the contents of the Fayetteville VAMC 
records.  The only notation of PTSD was in September 1999 and 
that was later changed.  However, the RO did not specifically 
notify the veteran that it had not found evidence of a 
"Mississippi" test or diagnosis of PTSD prior to his 
October 1992 testimony.

To comply with VCAA, the veteran is hereby informed that the 
Fayetteville VAMC records were obtained and they do not 
support his October 1992 testimony.  There is no evidence 
that he took the Mississippi Scale for Combat-Related Post-
Traumatic Stress Disorder test or that such test was 
interpreted as revealing PTSD.  

Claimant responsibility

Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein "the Act") requires VA 
to make reasonable efforts to assist the 
claimant in obtaining evidence necessary 
to substantiate the claim.  The Act, to 
be codified at § 5103A (a).  However, it 
is ultimately the claimant's 
responsibility to present and support a 
claim for benefits.  The Act, to be 
codified at § 5107(a).  If the claimant 
can obtain or generate evidence in 
support of the claim, he must submit it 
to the RO.  If the claimant knows of 
evidence which the RO could reasonably 
obtain or generate in support of the 
claim, he must notify the RO and request 
assistance in obtaining the evidence.  
The veteran is specifically notified of 
the need for evidence from a physician or 
other trained medical professional which 
establishes a current disability and 
links that current disability to disease 
or injury incurred or aggravated in 
active service.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

2.  The RO should ask the veteran for 
specific dates or other additional 
identifying information for the claimed 
"Mississippi" test and diagnosis of 
PTSD to which he referred in his October 
1992 testimony.  If the veteran provides 
additional identifying information, the 
RO should make another attempt to obtain 
the evidence.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the Vet-
erans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be codi-
fied as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

